United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-515
Issued: May 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2006 appellant filed a timely appeal from the March 22 and
September 15, 2006 decisions of the Office of Workers’ Compensation Programs denying
continuation of pay. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for continuation of pay
because she failed to provide written notice of her injury within the time specified by the Federal
Employees’ Compensation Act.
FACTUAL HISTORY
On October 28, 2005 appellant, a 64-year-old program specialist, filed a Form CA-1,
traumatic injury claim, alleging that she sustained an infected, swollen right eye on

September 22, 2005.
January 4, 2006.

The Office accepted the claim for swelling or mass of right eye on

By decision dated March 22, 2006, the Office found that appellant was not entitled to
continuation of pay, as her notice of traumatic injury was not timely filed within the 30-day
period following the employment injury.
On April 6, 2006 appellant requested an oral hearing, which was held by teleconference
on July 24, 2006. She testified that she was unable to submit the required CA-1 form because
she was hospitalized and, therefore, unable to contact her immediate supervisor.
By decision dated September 15, 2006, the Office hearing representative affirmed the
March 22, 2006 decision.
LEGAL PRECEDENT
Section 8118 of the Act1 authorizes the continuation of pay of an employee “who has
filed a claim for a period of wage loss due to a traumatic injury with his immediate superior on a
form approved by the Secretary of Labor within the time specified in section 8122(a)(2) of this
Title.”2 The context of section 8122 makes clear that this means within 30 days of the date of the
injury.3
The Board has held that the responsibility for filing a claim rests with the injured
employee.4 The Board has noted that section 8122(d)(3) of the Act, which allows the Office to
excuse failure to comply with the time limitation provision for filing a claim for compensation
because of “exceptional circumstances,” is not applicable to section 8118(a),5 which sets forth
the filing requirements for continuation of pay.6 There is no provision in the Act for excusing an
employee’s failure to file a claim for continuation of pay within 30 days of the employment
injury.7
ANALYSIS
In this case, appellant’s traumatic injury occurred on September 22, 2005; however, she
did not file a claim until October 28, 2005, more than 30 days later.
1

5 U.S.C. § 8101 et seq.

2

Id., 5 U.S.C. § 8122(a)(2).

3

E.g., Myra Lenburg, 36 ECAB 487 (1985). See 20 C.F.R. § 10.201(a)(3); George A. Harrell, 29 ECAB
338 (1978).
4

See Catherine Budd, 33 ECAB 1011 (1982).

5

5 U.S.C. § 8118(a).

6

5 U.S.C. § 8122(d)(3); see also Michael R. Hrynchuk, 35 ECAB 1094 (1984).

7

Id.

2

Appellant contends that she was prevented from filing her claim within 30 days of her
injury. As noted, section 8122(d)(3) of the Act, which allows the Office to excuse failure to
comply with the time limitation provision for filing a claim for compensation because of
“exceptional circumstances,” is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay.8 There is no provision under the Act for excusing an
employee’s failure to file a claim for continuation of pay within 30 days of the date of injury.
The fact that appellant was hospitalized during the 30-day period, or that her supervisor may
have failed to provide her with the proper forms or even to inform her of the proper procedures,
is not sufficient under the Act to allow continuation of pay if appellant failed to file a timely
claim.
The Board notes that, although appellant is barred from receiving continuation of pay,
she is entitled to compensation benefits under the Act. The Office accepted appellant’s claim on
January 4, 2006 and explained that the decision denying her continuation of pay did not affect
her entitlement to compensation benefits. Appellant may claim wage-loss compensation by
filing a Form CA-3, claim for compensation due to traumatic injury or disease. Accordingly, the
Office’s March 22 and September 15, 2006 decisions are affirmed.
CONCLUSION
The Board finds that appellant’s claim for continuation of pay was properly denied
because she failed to provide written notice of her injury within the time specified under the Act.

8

See Dodge Osborne, 44 ECAB 849 (1993); see Teresa Samilton, 40 ECAB 955 (1989); see William E. Ostertag,
33 ECAB 1925 (1982).

3

ORDER
IT IS HEREBY ORDERED THAT the September 15 and March 22, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 16, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

